ATTORNEY GRIEVANCE COMMISSION *                                           In the
OF MARYLAND
                              *                                     Court of Appeals

                                               *                       Of Maryland
                v.
                                               *                    Misc. Docket AG

                                               *                         No. 82
ERIN MARIE WEBER
aka ERIN WEBER ANDERSON                        *                 September Term, 2012


                                        ORDER

        This matter having come before the Court upon the filing of a Petition for

Disciplinary or Remedial Action (a reciprocal disciplinary action under Rule 16-773) and

request for interim suspension pursuant to Maryland Rule 16-773(d), and the Court

having entered an Order on February 15, 2013 suspending Respondent from the further

practice of law in the State of Maryland, subject to further order of the Court, and

        The Court having issued a Show Cause order on March 21, 2013, that Bar

Counsel and Erin Marie Weber aka Erin Weber Anderson, Respondent, show cause in

writing, based upon any of the grounds set forth in Maryland Rule 16-773(e), why

corresponding discipline should not be imposed by this Court, and

        The Court having considered the response to the show cause Order filed by Bar

Counsel, there being no response filed by the Respondent, and having reviewed the

Petition and attachments thereto, it is this 28th day of March, 2014

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, granted, and Erin Marie Weber aka Erin Weber Anderson is disbarred, effective

immediately, from the practice of law in this State subject to further Order of this Court;

and it is further
       ORDERED, that the Clerk of this Court shall forthwith strike the name of Erin

Marie Weber aka Erin Weber Anderson from the register of attorneys in this Court and

shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all

judicial tribunals in the State in accordance with Maryland Rule 16-760(e).




                                                         /s/ Glenn T. Harrell, Jr.
                                                               Senior Judge